DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.

Claim Status
Claims 1-23 are pending. 
Claims 19-21 are withdrawn. 
Claims 1, 3-4, 14-15, and 22 are currently amended.

Claim Objections
Claim 1 is objected to due to the following informalities: in lines 8 and 9, the “(L)” and “(C)” designations should be deleted, since the claim now recites “(L) portions” and “(C) portions”, which may convolute the claim if interpreted as the shape of said portions or as a specific number of portions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12-13, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim is considered to be indefinite because it relates a structural feature (a size of each of the plurality of localized structures) to an object that is variable (a free space wavelength of the resonant frequency, where the frequency is a variable quantity). See MPEP 2173.05(b)(II). It is known in the art that the resonant frequency of an apparatus or its components is directly related to its construction and the manner in which the apparatus is operated. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein each of the plurality of localized structures comprises a size”.

Regarding claim 12, the claim is considered to be indefinite because the scope of the claim would be unclear to one of ordinary skill in the art, since the arrangement and/or dimensions of the capacitive and inductive components are variable. Furthermore, neither the claim nor the disclosure would inform one of ordinary skill in the art how to ascertain the resonant frequency based upon the arrangement and/or dimensions of the capacitive and inductive components. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein the capacitive and inductive components comprise a resonant frequency.”

Regarding claim 13, the limitation “capacitive (C) components and the inductive (L) components” have an unclear antecedent basis, since claim 1 now describes “capacitive (C) portions of a capacitive component” and “inductive (L) portions of an inductive component”. Further, Examiner has objected to claim 1 due to the (L) and (C) inclusions, which are superfluous- the instant claim can be corrected by simply deleting the (L) and (C) inclusions, as well. In the interest of compact and expedited prosecution, the Examiner interprets the claim as such.

Regarding claim 15, the limitation “the respective structures” lacks proper antecedent basis, and renders the claim indefinite. Particularly, it is unclear which of the “plurality of localized structures” is identified by the word “respective”. In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading “wherein a gas is introduced at each of the local sources and excited by each of the plurality of localized 

Regarding claim 16, the claim is rejected at least based upon its dependency to claim 15, whose defects it inherits.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3, 5, 8-12, 17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222) in view of Yamazawa (US Pub. 2012/0074100) and Roderick (US Patent 6,353,206).
Regarding claim 1, Sawada teaches an apparatus for generating plasma in a plasma processing system ([0038] and Fig. 1), comprising: 
a plurality of localized structures ([0068]-[0070] and Fig. 15, induction coils #70), 
at least one of the localized structures located above a first edge of a substrate and at least another of the localized structures located above an opposite edge that is opposite of the first edge of the substrate (see annotated Sawada Fig. 15 below, coils positioned around a top plate #60, as shown in Fig. 1), and

    PNG
    media_image1.png
    426
    470
    media_image1.png
    Greyscale

wherein each of the plurality of localized structures includes: first and second inductive (L) portions (see annotated Fig. 15 below) of an inductive component ([0068]-[0070] and Fig. 15, induction coils #70),

    PNG
    media_image2.png
    486
    476
    media_image2.png
    Greyscale

a power supply coupled to the plurality of localized structures ([0068] and Fig. 15, high-frequency power source #71 (not labeled) ).

Sawada does not explicitly teach wherein each of the plurality of localized structures includes first and second capacitive (C) portions of a capacitive component, nor wherein the first and the second inductive portions are two half circle plates that produce respective two inductive loops.
However, Yamazawa teaches a localized structure (Yamazawa – [0114]-[0117] and Figs. 15a-c) that includes first and second inductive (L) portions of an inductive component ([0115] and Figs 15a-c, antenna segments #60L and #60R) and first and second capacitive (C) portions of a capacitive component ([0115] and Figs. 15a-c, portions of variable capacitors #66L and #66R), and wherein the first and the second inductive portions are two half circle plates that produce respective two inductive loops (Yamazawa – [0114]-[0115] and Figs. 15a-c, antenna segments #60L and #60R are each semi-circular in shape; Fig. 15b-c: each segment #60L and #60R produce a curved inductive portion, each interpreted as a loop according to the Merriam-Webster Dictionary definition: “curving of a line” or “curved piece”).


Modified Sawada does not explicitly teach wherein each structure of the plurality of localized structures has a resonant frequency, nor wherein the resonant frequency is based on inductance and capacitance of the first and second inductive portions and the first and second capacitive portions, nor wherein the inductive and capacitive components form a resonant circuit, in which the resonant circuit includes the first capacitive portion, the first inductive portion, the second inductive portion, and the second capacitive portion.
However, the resonant frequency of each structure of the plurality of localized structures, the criteria on which it is based (inductance and capacitance of the first and second inductive portions and first and second capacitive portions), and the characterization of the components as a resonant circuit are all interpreted as inherent characteristics or designations of the structural components themselves, and thus do implicitly teaches the limitations outlined above. See MPEP 2112.01(I).
Despite being construed in this manner, and to support the Examiner’s assertion that modified Sawada does inherently teach the limitations as above, the Examiner submits the Roderick reference, as set forth below.

Roderick teaches wherein a localized structure comprising an inductive and capacitive component has a resonant frequency (Roderick – C2,L64-C3,L1), wherein the resonant frequency is based on inductance and capacitance of the inductive and capacitive components (Roderick – C2,L64-C3,L5; see formula in L5), and describes wherein the inductive and capacitive components as a resonant circuit (Roderick – C5, L46-56). The limitation “in which the resonant circuit includes the first capacitive portion, the first inductive portion, the second inductive portion, and the second capacitive portion” is met by the structural features of Yamazawa (as combined above) in light of the resonant circuit teachings of Roderick.
Modified Sawada and Roderick both teach plasma processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, that the capacitive/inductive localized elements as taught by modified Sawada (Yamazawa) would have a characteristic resonant frequency based upon the inductance and capacitance of inductive and capacitive elements, and would thereby constitute a resonant circuit, as taught by Roderick. Roderick teaches it would be advantageous to 

To clarify the record, the claim limitations “for generating plasma in a plasma processing system”, “to generate spatially controllable plasma”, “that produce respective two inductive loops”, and “configured to power the resonant circuit to generate the plasma” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Sawada apparatus would be capable of performing the intended uses as specifically set forth above and by virtue of the inductive component contribution to the electric field that strikes the plasma (Sawada - [0046], [0049]) and its influence on the plasma uniformity ([0069]), likewise in the plasma generating structure substituted by Yamazawa, with the teachings of resonant frequencies/circuits as taught by Roderick.

Additionally, the claim limitation “located above a first edge of a substrate and at least another of the localized structures is located above an opposite edge that is opposite of the first edge of the substrate” is merely a statement relating to a material or 

The Examiner notes the breadth of the word “portion”, as frequently used throughout the claim, is met by any arbitrary sub-division of a larger structure according to its plain and ordinary meaning (according to Merriam-Webster Dictionary, “an often limited part of a whole”).

Regarding claim 2, Examiner notes the limitation “wherein the power supply is capacitively coupled to the structure” is an extremely broad limitation that is absent specific details regarding the nature of said coupling. With that in mind, modified Sawada (notably, Yamazawa) teaches that the power supply is coupled to the plurality of localized structures through a capacitor (Fig. 15, power supply #74 connected through transformer coils #86/88/90 through capacitors #66L and #66R and to the inductive elements #60L and #60R), similar to the power supply as taught by Sawada ([0068] and Fig. 15, high-frequency power source #71 (not labeled) ) used to strike a plasma in the chamber (Yamazawa – [0059]), as combined above.

Regarding claim 3, modified Sawada further teaches that each of the plurality of localized structures comprises a size (Yamazawa – Fig. 15, variable capacitors #66L and #66R and antenna segments #60L and #60R), as combined above.
Further, Yamazawa teaches that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna ([0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
	Further, Roderick teaches that the values of the inductance and capacitance for each element (which are also related to the size of the element) is directly proportional to the resonant frequency of the circuit formed therewith (Roderick – Col. 2, Line 61-Col. 3, Line 7), which is advantageous for the reasons discussed above.

Regarding claim 5, modified Sawada appears to teach that the inductive component and the capacitive component of one of the plurality of localized structures have different dimensions (Yamazawa - Fig. 15, variable capacitors #66L and #66R and antenna segments #60L and #60R). 

It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna ([0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 8, Sawada teaches a substrate chuck ([0039] and Fig. 1, substrate table #3 with electrostatic chuck #34) disposed opposite to the plurality of localized structures (chuck #34 disposed opposite and below inductive coils #70).

Regarding claim 9, Sawada teaches a substrate chuck ([0039] and Fig. 1, substrate table #3 with electrostatic chuck #34) disposed in the apparatus, wherein the plurality of localized structures is disposed around the substrate chuck (inductive coils #70 disposed around the periphery and above the chuck #34 in close proximity).

Regarding claim 10, modified Sawada does not explicitly teach wherein the resonant frequency is approximately 2 to 8 GHz.

It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the resonant frequency through routine experimentation in order to allow precise control of the coil voltage (Roderick – Col. 3, Lines 31-34), eliminate damage to chamber components (Col. 3, Lines 35-39), and control the physical/chemical conditions of the applied plasma (Col. 3, Lines 40-44).. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
	
Regarding claim 11, modified Sawada does not explicitly teach wherein the resonant frequency is approximately 100 MHz to 15 GHz.
However, while Roderick does not teach wherein the resonant frequency is approximately 100 MHz to 15 GHz, Roderick does teach that the resonant frequency is a result effective variable. Specifically, that the resonant frequency is a function of the applied power frequency, the values L of the inductor, and the values of the capacitors that make up the resonant circuit (Roderick: Col. 2, Line 61 – Col. 3, Line 7).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the 

Regarding claim 12, modified Sawada teaches “wherein the capacitive and inductive components comprise a resonant frequency (see Examiner’s interpretation of the claim as rejected under 112(b); and Roderick – C2,L62-C3, L1), as combined above.
Further, while Roderick does not teach wherein the resonant frequency is determined by the arrangement or dimensions of the capacitive and inductive components, Roderick does teach that the resonant frequency is a result effective variable. Specifically, that the circuit resonance relies on the parallel/series nature of the components in the circuit (Roderick: Col. 1, Line 65 – Col. 2, Line 9) which, in turn, is related to resonant frequency (Col. 2, Line 61 – Col. 3, Line 7).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the component arrangements through routine experimentation in order to allow precise control of the coil voltage (Roderick – Col. 3, Lines 31-34), eliminate damage to chamber components (Col. 3, Lines 35-39), and control the physical/chemical conditions of the applied plasma (Col. 3, Lines 40-44). It has been held that discovering 

Regarding claim 17, modified Sawada further teaches a power distribution component (Yamazawa - [0070] and Fig. 15a-c, primary coil #86 with secondary coils #88/90) disposed between the power supply (Yamazawa - Fig. 15, #74) and the plurality of localized structures (Yamazawa - Fig. 15, coils #60L/R and capacitors #64 and #66L/R).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Sawada with the power distribution components as taught by Yamazawa in order to enhance the generated plasma to allow for more uniform processing of a substrate (Yamazawa – [0080]).

The claim limitation “the power distribution component being configured to vary power or frequency applied to one or more of the structures within the plurality of localized structures is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 


Regarding claim 22, modified Sawada (notably, Yamazawa) appears to teach that the plurality of localized structures comprises similar mechanical dimensions for each of the structures (Yamazawa – Fig. 15A: elements #64 and #66 appear similar in size and elements #58 and #60 appear to be similar in size, in as much detail as Applicant describes the structures of the instant application to be “similar”).
Further, Yamazawa does teach that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Yamazawa - Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 23, modified Sawada (notably, Yamazawa) appears to teach that the plurality of localized structures comprises at least one structure having different mechanical dimensions than other structures within the plurality of localized structures. 
Further, Yamazawa does teach that the size of individual elements is a result effective variable. Specifically, that the lengths of antenna segments (Fig. 15C, #60L and #60R) may be changed to reduce disadvantageous wavelength effects or voltage drops within the antenna ([0117]).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum size for the inductive elements through routine experimentation in order to reduce disadvantageous wavelength effects or voltage drops within the antenna (Yamazawa - [0117]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 

Claims 4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100) and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-12, 17, and 22-23 above, and further in view of Sasagawa (US Pub. 2014/0175055).
The limitations of claims 1-3, 5, 8-12, 17, and 22-23 are set forth above.
Regarding claim 4, modified Sawada does not teach wherein the inductive component and the capacitive component of each of the plurality of localized structures have identical dimensions. 
While Sasagawa does not teach wherein the inductive component and the capacitive component of each of the plurality of localized structures have identical 
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the size of the capacitive and inductive components through routine experimentation in order to achieve optimal plasma distribution and desired workpiece uniformity (Sasagawa - [0038]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
	
	
Regarding claim 13, modified Sawada does not teach wherein the capacitive (C) components and the inductive (L) components are approximately 4mm to 8mm in width. 
While Sasagawa does not teach wherein the capacitive (C) components and the inductive (L) components are approximately 4mm to 8mm in width, Sasagawa teaches that the size and shape of system components (for example, the inductive coil – [0038]) are a result effective variable. Specifically, that the size and shape of system components in a plasma CVD apparatus directly affect the plasma distribution and workpiece uniformity (Sasagawa - [0038]).
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in 

Regarding claim 14, modified Sawada does not teach wherein each of the plurality of localized structures are spaced approximately 10 mm from each other.
While Sasagawa does not teach wherein each of the plurality of localized structures are spaced approximately 10 mm from each other, Sasagawa does teach that the spacing of plasma-generating components (in Sasagawa, inductive coil sections – [0041]) is a result effective variable. Specifically, that the spacing of plasma-generating components in a plasma CVD apparatus directly affect the plasma distribution and workpiece uniformity (Sasagawa - [0041]).
Modified Sawada and Sasagawa are considered to be analogous art in the field of plasma CVD apparatuses. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the spacing of plasma-generating structures through routine experimentation in order to achieve optimal plasma distribution and desired workpiece uniformity ([0041]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100) and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-12, 17, and 22-23 above, and further in view of Kato (US Pub. 2013/0059415).
The limitations of claims 1-3, 5, 8-12, 17, and 22-23 are set forth above.
Regarding claim 6, modified Sawada does not teach that the plurality of localized structures is encased in a ceramic.
However, Kato teaches casings (Kato - [0046] and Fig. 4, #90) for a plasma-generating sub-assembly (Kato - [0046] and Fig. 4) of an ALD apparatus (Kato - [0005]) made from alumina (Kato - [0120]), a ceramic material.
Modified Sawada and Kato are considered to be analogous art in the field of plasma processing apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Sawada with the casings taught by Kato in order to provide for high plasma resistance (Kato - [0120]). 

Regarding claim 7, modified Sawada teaches that the casings are made from alumina (Kato - [0120]), as combined above. Additionally, it has been held that the selection of a known material based upon its suitability for its intended use is supportive of an obviousness determination. See MPEP 2144.07.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100) and Roderick (US Patent 6,353,206) as applied to claims 1-3, 5, 8-12, 17, and 22-23 above, and further in view of Brcka (US Patent 7,976,674).
The limitations of claims 1-3, 5, 8-12, 17, and 22-23 are set forth above.
Regarding claim 15, modified Sawada does not teach that the apparatus further comprises a local gas source included in each of the plurality of localized structures, wherein a gas is introduced at each of the local sources and excited by each of the respective structures. 
However, Brcka teaches a plurality of plasma generating cells (Brcka - Abstract) that each include a gas distribution inlet (Brcka - Col. 8, Lines 11-21). 
Modified Sawada and Brcka are considered to be analogous art in the field of plasma CVD apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Sawada with the individual gas nozzle and plasma generation cells as taught by Brcka to obtain a predictable and superior result. One would be motivated to make such a modification to allow for additional control over process uniformity (Brcka - Col. 8, 19-22).
The claim limitation “wherein a gas is introduced at each of the local sources and excited by each of the respective structures” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Sawada would be capable of performing the .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100), Roderick (US Patent 6,353,206), and Brcka (US Patent 7,976,674), as applied to claim 15 above, and further in view of Sriraman (US Pub. 2015/0380281).
The limitations of claim 15 are set forth above.
Regarding claim 16, modified Sawada does not teach wherein each of the local gas sources includes a guard to prevent inadvertent ignition within the structure. 
However, Sriraman teaches a plasma apparatus with a plurality of gas outlets (Sriraman - Abstract) that includes an electrically conducting shield (Sriraman - [0029]) to minimize plasma ignition within the gas injector outlets (Sriraman - [0029]).
Modified Sawada and Sriraman are considered to be analogous art in the field of plasma CVD apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sawada apparatus with the electrically conducting gas inlet shields as taught by Sriraman in order to minimize plasma ignition within the gas injector outlets (Sriraman – [0029]). 
The claim limitation “to prevent inadvertent ignition within the structure” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Pub. 2011/0240222), Yamazawa (US Pub. 2012/0074100) and Roderick (US Patent 6,353,206), as applied to claims 1-3, 5, 8-12, 17, and 22-23  above, and further in view of Smith (US Patent 6,552,296).
The limitations of claims 1-3, 5, 8-12, 17, and 22-23 are set forth above.
Regarding claim 18, modified Sawada does not teach wherein the power distribution component comprises at least one transistor electrically coupled to at least one structure.
However, Smith teaches a plasma source (Fig. 1, plasma source #10) for a CVD apparatus (Col. 1, Lines 48-49) with a power supply (Fig. 1, #250) including a transistor (Col. 3, Lines 33-39 and Fig. 1, #26).
Modified Sawada and Smith are considered to be analogous art in the field of plasma generating apparatuses. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Sawada with transistor-switched power source as taught by Smith in order to reduce the cost and increase the reliability of the power-providing component of the plasma source (Col. 8, Lines 2-9). 

Double Patenting
Duplicate Claims Warning – Claims 5 and 23
Applicant is advised that should claim 5 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The Examiner views both claims as requiring that “at least one structure” of “the plurality of localized structures” has different mechanical dimensions, where the “at least one structure” could only be an inductive or a capacitive component of the plurality of localized structures, as defined in claim 1.

Response to Arguments
Applicant appears to have corrected minor informalities in claims 1, 3-4, 14-15, 17, and 22-23 as raised in the previous Office Action. As such, the objections to said claims are withdrawn.

Applicant argues (Remarks filed 10/8/2020, beginning pg. 8) that the Yamazawa reference fails to teach the limitation of amended claim 1: “wherein each of the plurality of localized structures includes first and second inductive (L) portions of an inductive component and first and second capacitive portions of a capacitive component”. Respectfully, the Examiner disagrees.

As set forth in the previous (and current) Office Action, Sawada teaches a processing apparatus comprising a plurality of localized structures, but fails to teach the capacitive components, as noted. As such, the Examiner relies upon the Yamazawa reference that teaches a single localized structure that is viewed as meeting the limitations of the claim regarding the elements of a single localized structure.

To that end, the Examiner again notes the breadth of the word “portion” is met by any arbitrary sub-division of a larger structure according to its plain and ordinary meaning (according to Merriam-Webster Dictionary, “an often limited part of a whole”).

As such, Yamazawa teaches (see Yamazawa Fig. 15a-c) a coil #60 split into two half-moon portions #60L and #60R, as required by the claim, and also teaches two capacitors #66R and #66L, wherein two portions of either individual capacitor or a single portion from each capacitor could be used to meet the limitations of the claim.

Thus, since Yamazawa teaches all of the structural features of a single localized structure, and Sawada teaches a plurality of localized structures, the combination of references teaches all the limitations of the claims.

Further, Applicant merely asserts (Remarks, pg. 9) that the applied art fails to disclose or suggest further limitations of claim 1, as amended, without evidence or arguments. Thus Examiner maintains the rejection as set forth in the previous Office Action, relying on the structural features as taught by the Sawada and Yamazawa references as well as the teachings of resonant structures and frequencies inherent to Roderick, as further relied upon to strengthen the Examiner’s position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718